Citation Nr: 1022483	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for lumbar strain 
and degenerative disc disease (DDD) of the lumbar spine, to 
include as secondary to a service-connected right knee 
disability, has been submitted and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1986 to 
April 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The March 2008 rating decision reopened the Veteran's low 
back claim and denied it on the merits.  Regardless of the 
RO's actions, the Board is required to consider whether new 
and material evidence has been received warranting the 
reopening of the previously denied claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been characterized as shown above.


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied 
service connection for a low back disability, finding the 
Veteran's low back disability was not caused or permanently 
aggravated by his service-connected right knee disability or 
other incident of military service.  
 
2.  Evidence received since the February 2006 rating decision 
raises a reasonable possibility of substantiating the 
Veteran's low back claim.

3.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran's lumbar strain and degenerative disc disease 
were caused or permanently aggravated by his service-
connected right knee disability.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied the claim 
for entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2009). 
 
2.  Evidence received since the February 2006 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for a low back disability is new and material, 
and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The Veteran's chronic low back disorder was caused or 
permanently aggravated by his service-connected right knee 
disability.  38 U.S.C.A. §§ 1131, 1154(b), 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by or on behalf of the Veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In light of the favorable decision herein as to the issue on 
appeal, the Board finds that any deficiencies in notice were 
not prejudicial to the Veteran.  

New and Material Evidence 

The Veteran claims his current DDD of the lumbar spine was 
caused or permanently aggravated by his service-connected 
right knee disability.  Specifically, the Veteran contends 
that there was increased strain put on his back due to a leg 
length discrepancy, gait problems, and other difficulties 
caused by his service-connected right knee disability.      
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

In a February 2006 rating decision, the RO denied service 
connection for a low back disability, finding that the 
Veteran's low back disability was not caused or permanently 
aggravated by his service-connected right knee disability or 
other incident of military service.  The Veteran did not file 
a timely notice of disagreement (NOD) or otherwise indicate a 
desire to appeal the decision to the Board.  As no 
correspondence was received from the Veteran within the 
appeal period perfecting his appeal with respect to the issue 
of entitlement to service connection for a low back 
disability, therefore, the February 2006 rating decision is 
final. 
 
At the time of the February 2006 rating decision, the record 
included service treatment records showing treatment in 
September 1986 for lower back pain when the individual was 
hurt when another individual jumped on him.  At that time the 
Veteran was prescribed only bed rest.  There was a notation 
of a history of lumbar injury.  The service treatment records 
are otherwise absent for complaints, treatment, or diagnoses 
of low back problems or disabilities.

The record also included VA examinations from April 2001 and 
September 2003 for the Veteran's right knee.  During the 
September 2003 VA examination, the examiner noted that the 
Veteran's lower extremities both measured 97 cm from the 
anterior superior iliac spine to the medial malleolus.  The 
April 2001 examiner did not note the length of the Veteran's 
lower extremities.  Both examinations noted multiple 
surgeries on the right knee, the last in approximately 2001.  
The Veteran was afforded a VA examination in January 2006 for 
his back and right knee.  At that time, the Veteran reported 
low back pain from 2004 and his bilateral lower extremities 
were noted to be 97 cm.  The Veteran's pelvis was noted to be 
tilted to the right, that is his right posterior and anterior 
iliac crests were lower than the left.  On examination, the 
Veteran had thoraco-lumbar forward flexion from 0 to 45 
degrees, with pain onset at 35 degrees; extension from 0 to 
10 degrees, with pain onset at 10 degrees; left lateral 
flexion pain-free from 0 to 30 degrees; right lateral flexion 
from 0 to 10 degrees, with pain onset at 10 degrees; left 
lateral rotation pain-free from 0 to 30 degrees; and right 
lateral rotation from 0 to 15 degrees, with pain onset at 15 
degrees.  In a February 2006 addendum, a diagnosis of lumbar 
strain was provided and an opinion that the low back 
disability was unrelated to the right knee disability because 
the Veteran did not have back problems prior to his 2001 
right anterior cruciate ligament (ACL) surgery when the right 
knee was more unstable, which would have been expected if the 
right knee disability was related to the low back disability.  
The reviewer also noted that the Veteran had been in a motor 
vehicle accident in 1996 and that there was not any one 
incident to account for the onset of his low back symptoms.

Potentially relevant evidence received since the February 
2006 rating decision includes VA and private treatment 
records, letters from private treatment providers, a February 
2008 VA medical opinion, a January 2010 VA examination 
report, and written statements from the Veteran.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims his low back disability was caused 
or permanently aggravated by his service-connected right knee 
disability.  
 
For evidence to be new and material in this matter, it would 
have to tend to show that the Veteran's back disability was 
caused or permanently aggravated by his service-connected 
right knee disability.  The Board finds the evidence received 
since the February 2006 decision does.

In that regard, the Board notes multiple VA and private 
treatment providers have associated the Veteran's current low 
back disability with his service-connected right knee 
disability.  The January 2010 VA medical examiner cited to a 
May 2008 private record showing a leg length of discrepancy 
of 1.2 cm as the cause of a chronic antalgic gait, which 
caused abnormal biomechanical forces and increased stress 
with ambulation on the lumbar spine.  A July 2009 VA 
treatment record noted a "clear correlation" between the 
Veteran's right knee disability and his low back disability.  
A March 2009 letter from a private treating physician opined 
that the right knee disability might contribute to the low 
back pain, especially given the Veteran's antalgic gait.  The 
physician could not, however, attribute a causal relationship 
between the right knee disability and the low back 
disability.  A January 2008 letter from a private treating 
physician noted that the Veteran's right knee disability 
could play a role in his low back disability.  A September 
2007 letter from the Veteran's treating chiropractor noted 
familiarity with the Veteran's 1996 motor vehicle accident 
and his right knee disability.  The chiropractor opined that 
the surgeries and injuries to the right knee caused the 
pelvis to tilt, which resulted in straining of the muscles of 
the back and early onset DDD.

Therefore, since February 2006, the newly submitted evidence 
includes multiple medical opinions suggesting a link between 
the Veteran's right knee disability and his low back 
disability.  

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the multiple medical opinions 
discussed above raise a reasonable possibility of 
substantiating the claim and constitute new and material 
evidence sufficient to reopen the Veteran's claim. 

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was service connected for a right knee disability 
in January 2004, effective from March 2000.  As noted above, 
the Veteran claims that his service-connected right knee 
disability caused or aggravated his current low back 
disabilities.  Specifically, the Veteran alleges that his 
right knee disability caused him to put increased weight and 
pressure on his paraspinal muscles and spine, which caused 
his current low back disabilities.  VA and private medical 
records confirm that the Veteran has a current diagnosis of 
lumbar strain and DDD of the lumbar spine.  

The crucial inquiry, therefore, is whether the Veteran's 
current low back disabilities are proximately due to or the 
result of his service-connected right knee disability.  
Resolving all doubt in the Veteran's favor, the Board 
concludes it is.  

For discussion of the lay and medical evidence of record 
prior to February 2006, please see above, and specifically 
the January 2006 VA examination and February 2006 addendum.  

As noted above, in support of his claim the Veteran submitted 
a September 2007 letter from the his treating chiropractor 
who noted familiarity with the Veteran's 1996 motor vehicle 
accident and his right knee disability.  The chiropractor 
opined that the surgeries and injuries to the right knee 
caused the pelvis to tilt, which resulted in straining of the 
muscles of the back and early onset DDD.  

The Veteran also submitted two letters from his treating 
orthopedist.  A January 2008 letter noted that the Veteran's 
right knee disability could play a role in his low back 
disability.  

Based on the foregoing, the RO requested a VA medical 
opinion.  The resulting February 2008 opinion concluded that 
the approximately twenty year gap between onset of right knee 
problems and low back problems and the Veteran's 1996 motor 
vehicle accident made it less likely than not that the right 
knee disability caused the low back disability.  The low back 
disability was also less likely than not aggravated by the 
right knee disability because there was no documented leg 
length discrepancy or varus or valgus deformity of the right 
knee joint to put increased pressure on the opposite hip or 
the low back.

A May 2008 private treatment record indicated a leg length 
discrepancy of 1.2 cm between the right and left lower 
extremities.

A March 2009 letter opined that the right knee disability 
might contribute to the low back pain, especially given the 
Veteran's antalgic gait.  The physician could not, however, 
attribute a causal relationship between the right knee 
disability and the low back disability.  

A July 2009 VA treatment record noted a "clear correlation" 
between the Veteran's right knee disability and his low back 
disability.

Based on the foregoing, the Veteran was afforded a VA 
examination in January 2010.  The examiner noted review of 
the claims file and medical records, including an extensive 
discussion of the record, including the above private 
opinions.  On examination, the Veteran had normal posture and 
a level pelvis, but a minimally antalgic gait and loss of 
lumbar lordosis.  The Veteran had flexion to 70 degrees, 
declined testing of extension based on severe pain with 
minimal extension, left side bending to 20 degrees, right 
side bending to 25 degrees, and rotation to 25 degrees 
bilaterally.  Attempts were made to measure the Veteran's leg 
lengths, but could not be completed because the Veteran was 
unable to lie supine due to severe pain and total body 
tremors.  Contemporaneous x-rays showed mild degenerative 
changes of the lumbar spine.  The examiner diagnosed 
multilevel DDD of the lumbar spine and opined that it was at 
least as likely as not that the DDD had been permanently 
aggravated by the Veteran's right knee disability.  As to 
rationale, the examiner noted the May 2008 private record 
showing a leg length of discrepancy of 1.2 cm as the cause of 
a chronic antalgic gait, which caused abnormal biomechanical 
forces and increased stress with ambulation on the lumbar 
spine.  The examiner could not opine as to the extent to 
which the right knee disability aggravated the low back 
because of the involvement of other factors, including 
tobacco use and obesity.

The Board finds the January 2010 VA examiner's opinion 
credible and probative.  The VA examiner outlined the 
Veteran's right knee and low back histories, based on VA 
examinations, the claims file, and VA and private treatment 
records.  Moreover, the VA examiner provided multiple bases 
and a detailed rationale for the conclusion, including the 
finding of a leg length discrepancy in May 2008 and the 
Veteran's antalgic gait.  In addition, the September 2007 
opinion of the Veteran's private chiropractor is credible and 
probative.  The chiropractor noted familiarity with the 
Veteran's medical history and, while there is no evidence 
that the chiropractor reviewed the claims file, the 
recitation of the Veteran's history is consistent with the 
evidence of the claims file.  The chiropractor provided a 
rationale and basis for the opinion, namely that the right 
knee problems caused a tilting of the pelvis over time that 
put an increased strain on the paraspinal muscles and spine, 
causing the current disabilities.  

The Board also finds the February 2008 VA opinion and 
February 2006 VA examination addendum credible and probative.  
In that regard, the Board notes that the February 2008 
opinion provided a detailed rationale and basis for opinion.  
The opinion, however, also included the caveat that there was 
no evidence of leg length discrepancy, which the reviewer 
noted could adversely affect the low back.  With respect to 
the February 2006 examination addendum, the opinion did 
provide a detailed rationale for the conclusions rendered, 
but also was provided prior to the May 2008 finding of a leg 
length discrepancy.

The Board acknowledges that there potentially is conflicting 
evidence as to whether the Veteran's low back disabilities 
were manifestly shown to be aggravated following the finding 
of a leg length discrepancy in May 2008.  Specifically, the 
Board notes that the Veteran's forward flexion on physical 
examination improved from 45 to 70 degrees between the 
January 2006 and January 2010 examinations.  However, 
extension decreased from 10 degrees without pain to minimal 
extension without pain and left lateral rotation decreased 
from 30 degrees to 25 degrees and left lateral rotation from 
30 degrees to 20 degrees.  In addition, the Veteran's pain 
appeared to be of greater severity, as evidenced by the 
January 2010 examiner's inability to take leg length 
measurements, unlike the January 2006 examiner who was able 
to take leg length measurements, because of the Veteran's 
inability to lie supine due to severe pain.

In summary, there are potentially conflicting medical 
opinions of record that are competent and probative.  These 
opinions rely on a basis and rationale discussed therein.  In 
light of these conflicting medical opinions, the Board 
concludes that the evidence is at least in relative equipoise 
as to whether the Veteran's current lumbar strain and DDD of 
the lumbar spine was caused by his service-connected right 
knee disability.  When the totality of the evidence supports 
the Veteran's claims or is in relative equipoise, the Veteran 
prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, having resolved reasonable doubt in 
favor of the Veteran, the Board concludes service connection 
is warranted.


ORDER

Entitlement to service connection for lumbar strain and DDD 
of the lumbar spine, to include as secondary to a service-
connected right knee disability, is granted. 




______________________________________________
ROBERT L. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


